Case 18-33967-bjh11 Doc 301 Filed 01/10/19                  Entered 01/10/19 13:46:24           Page 1 of 6



                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

IN RE:                                             §
                                                   §       Case 18-33967-bjh11
SENIOR CARE CENTERS, LLC et al.,1                  §
                                                   §       Chapter 11
                    Debtors,                       §       (Jointly Administered)

                                 NOTICE OF APPEARANCE AND
                               DEMAND FOR NOTICES AND PAPERS

TO THE HONORABLE JUDGE OF THE
UNITED STATES BANKRUPTCY COURT:

1.        PLEASE TAKE NOTICE that ONSITE DENTISTS OF TEXAS (“OnSite”), a creditor

and party-in-interest to one or more of the JOINTLY ADMINISTERED Debtors of SENIOR CARE

CENTERS, LLC hereby appears in the above-captioned case by its counsel, MARK W. STOUT,

PARTNER,      and JOHN E. JOHNSON, OF COUNSEL to PADFIELD & STOUT, L.L.P. See 11

U.S.C. § 101(10).

2.        Such counsel hereby enters its appearance pursuant to Rule 9010(b) of the Federal Rules

of Bankruptcy Procedure (“Rules”); and such counsel hereby requests pursuant, inter alia, to

Rules 2002, 3017 and 9007, and 11 U.S.C. § 342(e), that copies of all notices and pleadings given

or filed in this case and in any adversary proceeding or contested matter filed herein be given to

and served upon the undersigned at the following address and telephone number:

John E. Johnson, Esq.                                      Mark W. Stout, Esq.
PADFIELD & STOUT, L.L.P.                                   PADFIELD & STOUT, L.L.P.
705 Ross Avenue                                            910 The Carnegie
Dallas TX 75202                                            421 W. Third Street
+1 214 215 6402 – telephone JEJ                            Fort Worth, Texas 76102
+1 817 338 1610 -- facsimile                               +1 817 338 1600 – telephone JEJ
jjohnson@padfieldstout.com                                 +1 817 338 1610 -- facsimile
                                                           mstout@padfieldstout.com




1
       A list of all hospitum Debtors being jointly-administered, with said entity’s federal tax identification
number, is appended as Addendum “A”.


Notice of Appearance &c.:                                                                             Page 1 of 6
Case 18-33967-bjh11 Doc 301 Filed 01/10/19              Entered 01/10/19 13:46:24       Page 2 of 6



3.        Please take further notice that the foregoing demand includes not only the notices and

papers referred to in the rules specified above but also includes, without limitation, any notice,

application, complaint, demand, motion, petition, plan of reorganization, disclosure statement,

pleading or request, whether formal or informal, written or oral, and whether transmitted or

conveyed by mail, delivery, telephone, telegraph, electronic mail, facsimile, or otherwise filed or

made in or with regard to the referenced case and proceedings herein. See 11 U.S.C. § 1109(b) (if

applicable).

4.        This notice of appearance and demand for notices and papers shall not be deemed or

construed to be a waiver of any rights: (1) to have final orders in non-core matters entered only

after de nova review by a United States District Court; (2) to invoke the right to a trial by jury in

any proceeding so triable in this case or any case, controversy, or proceeding related to this case;

(3) to ask the United States District Court to withdraw the reference in any matter subject to

mandatory or discretionary withdrawal; or (4) to contend that jurisdiction or venue in this Court

over any matter is improper or inappropriate.

5.        REMEMBERED THIS   signature this the 9th day of January, year 2018.

                                                Respectfullysubmitted,
                                              PADFIELD & STOUT, L.L.P.


                                              ~s~ ~
                                              State Bar [Tex.] 24008096
                                                                                -r~J
                                              mstout@padfieldstout.com
                                              JOHN E. JOHNSON,of Counsel
                                              State Bar [Tex.]24025457
                                              jjohnson@padfieldstout.com
                                              Home Office:
                                              910 The Carnegie
                                              421 W. Third Street
                                              Fort Worth, Texas 76102
                                              Telephone:817338 1616
                                              Telecopier:817 338 1610
                                              DallasOffice:
                                              705 RossAvenue
                                              DallasTX 75202
                                              Telephone: 214 2156402
                                              Telecopier:817 338 1610



Notice of Appearance &c.:
Case 18-33967-bjh11 Doc 301 Filed 01/10/19                 Entered 01/10/19 13:46:24           Page 3 of 6



                                     CERTIFICATE OF SERVICE

         The undersigned converted the foregoing document into an electronic image, via portable
document format (.pdf), electronically submitted same to the Internet web portal for the Clerk of this Court
utilizing the Electronic Management and Electronic Case Filing system of the Court, which has caused
service, via Simple Mail Transfer Protocol (e-mail), of a Notice of Electronic Filing of this imaged document
to the below-identified parties on Wednesday, January 9, 2019; said e-mail provides an attributable
hyperlink to the document, in portable document format, except any non-electronic served counsel; in that
instance, such document was mailed via First Class United States Mail, to-wit:

SENIOR CARE CENTERS, LLC
Suite 1100, Plaza of the Americas – South Tower
600 North Pearl Street
Dallas TX 75201

Trey Monsour, Esq.
POLSINELLI PC
Suite 6400, Wells Fargo Plaza
1000 Louisiana Street
Houston TX 77002

Jeremy R. Johnson, Esq.
POLSINELLI PC
42nd Floor
600 Third Avenue
New York NY 10016

Nicholas Gribel, Esq.
POLSINELLI PC
Suite 1000, Deloitte Building
100 South Fourth Street
St Louis MO 63102

Meredyth Kippes, Esq.
UNITED STATES TRUSTEE, REGION 6
Room 976, United States Court House
1100 Commerce Street
Dallas TX 75242

Shari L. Heyen, Esq.
GREENBERG TRAURIG, LLP
Suite 1700, Wells Fargo Plaza
1000 Louisiana
Houston TX 77002

Nancy Peterman, Esq.
GREENBERG TRAURIG, LLP
Suite 3100
77 West Wacker Drive
Chicago IL 60601
                                                                   /s/ John E. Johnson.
                                                                   JOHN E. JOHNSON.



Notice of Appearance &c.:                                                                           Page 3 of 6
Case 18-33967-bjh11 Doc 301 Filed 01/10/19                  Entered 01/10/19 13:46:24   Page 4 of 6



                                                 Addendum A
                             (Jointly Administered Debtors [Sorted Alphabetically])

#         Debtor Name                      Case No.        EIN
1.        Alief SCC LLC                    18-33987-11     0523
2.        Bandera SCC LLC                  18-33989-11     0617
3.        Baytown SCC LLC                  18-33992-11     0778
4.        Beltline SCC LLC                 18-33996-11     7264
5.        Booker SCC LLC                   18-33999-11     0967
6.        Bossier SCC LLC                  18-34003-11     2017
7.        Bradford SCC LLC                 18-34004-11     9535
8.        Brinker SCC LLC                  18-34005-11     7304
9.        Brownwood SCC LLC                18-33968-11     0677
10.       Capitol SCC LLC                  18-34006-11     1750
11.       CapWest-Texas LLC                18-34008-11     4897
12.       Cedar Bayou SCC LLC              18-34010-11     8889
13.       Clear Brook SCC LLC              18-34012-11     1877
14.       Colonial SCC LLC                 18-34014-11     4385
15.       Community SCC LLC                18-33969-11     7951
16.       Corpus Christi SCC LLC           18-34016-11     9807
17.       Crestwood SCC LLC                18-34017-11     7349
18.       Crowley SCC LLC                  18-33970-11     6697
19.       CTLTC Real Estate, LLC           18-34018-11     0202
20.       Fairpark SCC LLC                 18-34020-11     7381
21.       Gamble Hospice Care Central LLC 18-34022-11      6688
22.       Gamble Hospice Care Northeast LLC         18-34025-11     6661
23.       Gamble Hospice Care Northwest LLC         18-34027-11     2044
24.       Gamble Hospice Care of Cenla LLC 18-34029-11     4510
25.       Green Oaks SCC LLC               18-33971-11     7218
26.       Harbor Lakes SCC LLC             18-33972-11     7299
27.       Harden HUD Holdco LLC            18-34032-11     1502
28.       Harden Non-HUD Holdco LLC        18-34035-11     3391
29.       Harden Pharmacy LLC              18-34036-11     1995
30.       Hearthstone SCC LLC              18-34037-11     9154
31.       Hewitt SCC LLC                   18-33973-11     7237
32.       HG SCC LLC                       18-34040-11     7415
33.       Hill Country SCC LLC             18-34043-11     4199
34.       Holland SCC LLC                  18-33974-11     1427
35.       Hunters Pond SCC LLC             18-34045-11     2886
36.       Jacksonville SCC LLC             18-34046-11     4216
37.       La Hacienda SCC LLC              18-34049-11     1074
38.       Lakepointe SCC LLC               18-34050-11     7457
39.       Major Timbers LLC                18-34052-11     7477
40.       Marlandwood East SCC LLC         18-34054-11     1871
41.       Marlandwood West SCC LLC         18-34058-11     2192
42.       Meadow Creek SCC LLC             18-34064-11     9278
43.       Midland SCC LLC                  18-34065-11     4231
44.       Mill Forest Road SCC LLC         18-34066-11     5137
45.       Mission SCC LLC                  18-33975-11     8086
46.       Mullican SCC LLC                 18-34067-11     7499
47.       Mystic Park SCC LLC              18-34068-11     1898
48.       Normandie SCC LLC                18-34069-11     1542
49.       Onion Creek SCC LLC              18-34070-11     7425
50.       Park Bend SCC LLC                18-34071-11     9410
51.       Pasadena SCC LLC                 18-34072-11     1694
52.       Pecan Tree SCC LLC               18-34073-11     4241
53.       Pecan Valley SCC LLC             18-34074-11     9585
54.       Pleasantmanor SCC LLC            18-34075-11     7536
55.       PM Management - Allen NC LLC     18-34076-11     4961



Notice of Appearance &c.:                                                                   Page 4 of 6
Case 18-33967-bjh11 Doc 301 Filed 01/10/19                Entered 01/10/19 13:46:24   Page 5 of 6



56.       PM Management - Babcock NC LLC 18-34077-11        7829
57.       PM Management - Cedar Park NC LLC          18-34078-11   1050
58.       PM Management - Corpus Christi NC II LLC 18-34079-11     5231
59.       PM Management - Corpus Christi NC III LLC 18-34080-11    5129
60.       PM Management - Corsicana NC II LLC        18-34081-11   9281
61.       PM Management - Corsicana NC III LLC       18-34082-11   9353
62.       PM Management - Corsicana NC LLC           18-34083-11   1333
63.       PM Management - Denison NC LLC 18-34084-11        5022
64.       PM Management - El Paso I NC LLC 18-34085-11      2965
65.       PM Management - Fredericksburg NC LLC 18-34086-11        0599
66.       PM Management - Frisco NC LLC 18-34087-11         5082
67.       PM Management - Garland NC LLC 18-33979-11        5137
68.       PM Management - Golden Triangle NC I LLC 18-33980-11     9478
69.       PM Management - Golden Triangle NC II LLC         18-33981-11   9536
70.       PM Management - Golden Triangle NC III LLC        18-33982-11   9597
71.       PM Management - Golden Triangle NC IV LLC         18-33983-11   9654
72.       PM Management - Killeen I NC LLC 18-33984-11      3105
73.       PM Management - Killeen II NC LLC 18-33985-11     3179
74.       PM Management - Killeen III NC LLC         18-33986-11   3245
75.       PM Management - Lewisville NC LLC          18-33988-11   5296
76.       PM Management - New Braunfels NC LLC 18-33990-11         6293
77.       PM Management - Park Valley NC LLC         18-33991-11   7186
78.       PM Management - Pflugerville AL LLC        18-33993-11   4007
79.       PM Management - Portland AL LLC 18-33994-11       5018
80.       PM Management - Portland NC LLC 18-33995-11       4928
81.       PM Management - Round Rock AL LLC          18-33997-11   5304
82.       PM Management - San Antonio NC LLC         18-33998-11   1216
83.       Presidential SCC LLC                18-34000-11   1913
84.       Redoak SCC LLC                      18-33976-11   7569
85.       Riverside SCC LLC                   18-34001-11   1889
86.       Round Rock SCC LLC                  18-34002-11   8936
87.       Rowlett SCC LLC                     18-34007-11   7606
88.       Ruston SCC LLC                      18-34009-11   0242
89.       RW SCC LLC                          18-34011-11   7631
90.       Sagebrook SCC LLC                   18-34013-11   9571
91.       San Angelo SCC LLC                  18-34015-11   4254
92.       SCC Edinburg LLC                    18-34019-11   1195
93.       SCC Hospice Holdco LLC              18-34021-11   3166
94.       SCC Senior Care Investments LLC 18-34023-11       4123
95.       SCC Socorro LLC                     18-34024-11   5459
96.       Senior Care Center Management II LLC       18-34026-11   1280
97.       Senior Care Center Management LLC          18-34028-11   7811
98.       Senior Care Centers Home Health, LLC       18-34030-11   1931
99.       Senior Care Centers LLC             18-33967-11   8550
100.      Senior Rehab Solutions LLC          18-34031-11   4829
101.      Senior Rehab Solutions North Louisiana LLC 18-34033-11   1690
102.      Shreveport SCC LLC                  18-34034-11   1659
103.      Solutions 2 Wellness LLC            18-34038-11   4065
104.      South Oaks SCC LLC                  18-34039-11   8002
105.      Springlake ALF SCC LLC              18-34041-11   2436
106.      Springlake SCC LLC                  18-34042-11   9102
107.      Stallings Court SCC LLC             18-33977-11   7393
108.      Stonebridge SCC LLC                 18-34044-11   9234
109.      Stonegate SCC LLC                   18-33978-11   3005
110.      Summer Regency SCC LLC              18-34047-11   7782
111.      TRISUN Healthcare LLC               18-34048-11   2497
112.      Valley Grande SCC LLC               18-34051-11   1341
113.      Vintage SCC LLC                     18-34053-11   7710
114.      West Oaks SCC LLC                   18-34055-11   9535



Notice of Appearance &c.:                                                                 Page 5 of 6
Case 18-33967-bjh11 Doc 301 Filed 01/10/19       Entered 01/10/19 13:46:24   Page 6 of 6



115.      Western Hills SCC LLC    18-34056-11   1922
116.      Weston Inn SCC LLC       18-34057-11   7871
117.      Westover Hills SCC LLC   18-34059-11   3303
118.      Whitesboro SCC LLC       18-34060-11   7745
119.      Windcrest SCC LLC        18-34061-11   9541
120.      Windmill SCC LLC         18-34062-11   8067
121.      Wurzbach SCC LLC         18-34063-11   9920




Notice of Appearance &c.:                                                        Page 6 of 6
